Notice of Pre-AIA  or AIA  Status
The present application is being examined pursuant to the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims 
Receipt of Applicants’ Response, filed 26 February 2021, is acknowledged.  Applicants have amended claims 1, 2, 6, 7, 11, 16, 18 – 23, 25, 26, 27, 29, and 32 – 36, added new claim 38, and cancelled claims 4, 8, 10, 13 – 15, 24, and 28.  Claims 27 and 29 – 35 remain withdrawn as being directed to a non-elected invention.  Consequently, claims 1, 2, 4, 6 – 8, 10, 11, 13 – 16, 18 – 36, and 38 are available for active consideration.
REJECTIONS WITHDRAWN –
Rejections Pursuant to 35 U.S.C. § 112
The rejection pursuant to 35 U.S.C. § 112(b) set forth in the Action of 30 September 2020 is hereby withdrawn in light of Applicants’ amendment of the claims.
Rejections Pursuant to 35 U.S.C. § 103 
The rejections pursuant to 35 U.S.C. § 103 set forth in the Action of 30 September 2020 are hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
Claim Objections 
Claims 7 is objected to for certain informalities.  The recitation of claim 7 begins with “and self-assembled enclosing structure.”  It is apparent that the beginning of the sentence of the claim has been omitted, presumably inadvertently.  Appropriate correction or cancelation is required.  
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1 and 22, and claims 2, 4, 6 – 8, 10, 11, 13 – 16, 18 – 21, 23 - 36, and 38 dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the 
In an amendment filed with the Response to Non-Final Office Action, Applicants amended claim 1 to recite that the claimed structures of the invention comprise, among other components, “a plurality of locking structures,” wherein these locking structures “are arranged such that complementary pairs thereof lock together.”  In their Response of 26 February 2021, Applicants cited to Figures 1a – 1c, and ¶¶[0013] and [0032] – [0037] as providing support for these amendments.  
With respect to FIGS. 1a – 1c, the Examiner acknowledges that the Figures support the general concept that there is apparent hinge material (parts nos. 214, 216, and 218) between adjacent faces, as well as what appears to be hinge material (parts nos. 224 and 226) on the periphery of the faces.  However, it is the Examiner’s position that these Figures fail to provide adequate support for the precise terminology recited in the limitations in question.
With respect to ¶¶[0013] and [0032] – [0037], the Examiner first notes that ¶[0013] is a description of FIG. 1b, which description refers to “external ‘locking’ hinges in pairs [that] are mating edges in the folded configuration.”  This description does not make use of the terms “locking structures” and “complementary pairs,” and, thus, cannot provide express support for the limitations at question.
With respect to ¶¶[0032] – [0037], ¶[0032] discloses that “pairs of edges, such as edge 224 and 226 can include material which will result in the overlapping edges (e.g., 224 with 226) to become joined or fastened together. In some embodiments, the edges, such as edges 224 and 226.” The Examiner also notes that ¶[0037] makes use of the term “locking” hinges, which would 
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP §§ 714.02, 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).  Consequently, Applicants’ specification fails to provide adequate written support for the currently claimed combination.  
Instant claims 1 and 22 now recite limitations that were not clearly disclosed in the specification as filed, and now changes the scope of the instant disclosure as filed.  Such limitation recited in the amended claim, which did not appear in the specification, as filed, introduces new concepts and violates the description requirement of the first paragraph of 35 U.S.C §112(a).  Applicants are required to provide sufficient written support for the limitations recited in the present claims in the specification or claims, as filed, or remove these limitations from the claims in response to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 22, and claims 2, 4, 6 – 8, 10, 11, 13 – 16, 18 – 21, 23 - 36, and 38 dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(b), as being indefinite for failing to 
a.	claims 1, 6, 7, 11, 16, 18 – 21, 22, 36, and 38 recite limitations directed to “said sub-centimeter and self-assembled enclosing structure.”  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction or cancellation of the claim is required.
b.	claim 2 recites a limitation directed to “said first and second structural components.”  Claim 2 also recites a limitation directed to “said polymer of said joint.”  There is an insufficient antecedent basis for these limitations in the claim.  Appropriate correction or cancellation of the claim is required.

Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims pursuant to 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made, absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. §§ 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).
Claims 1, 2, 4, 6 – 8, 10, 11, 13 – 16, 18 – 36, and 38 are rejected pursuant to 35 U.S.C. § 103(a), as being obvious over US 2007/0020310 A1 to Gracias, D., et al., published 25 January 2007, identified on  IDS/Form 1449 filed 26 October 2012, cite no. AB ("Gracias '310"), in view of Bassik, N., et al., Adv. Mater.20:  4760 – 4764 (2008) (“Bassik (2008)”), Leong, T., et al., “Surface Tension-Driven Self-Folding Polyhedra,” Langmuir 23:  8747 – 8751 (2007) (“Leong (2007)”), Randall, C., et al., “3D lithographically fabricated nanoliter containers for drug delivery,” Advanced Drug Delivery Reviews59:  1547 – 1561 (2007) (“Randall (2007)”), and Peng, P., et al., Biomacromolecules 6:  587 – 592 (2005) (“Peng (2005)”), as evidenced by “MICRO-CHEM SU-8 3000,” available on the Internet at <http://www.microchem.com/pdf-/SU-8%203000%20Data-%20Sheet.pdf>, as accessed 24 January 2017 (“SU-8”).
The Invention As Claimed 
Applicants claim a sub-centimeter, self-assembled structure comprising a plurality of structural components, a plurality of joint components each connecting an adjacent pair of the , wherein the surface material comprises a hydrogel [see Leong (2006), wherein the sub-centimeter, self-assembled enclosing structure further comprise at least one of an electronic, an electro-optical, or an optical component, wherein the sub-centimeter, self-assembled enclosing structure is configured to transform from an open configuration to a folded configuration to encapsulate a substance within the enclosing structure when the polymer of the plurality of joint components that connects the plurality of structural components of the enclosing structure is in the second phase in which the polymer is at least partially fluid, wherein the material of the plurality of joints has a melting temperature lower than a melting temperature of the material of the plurality of locking structures, and wherein the material of the plurality of locking structures has a melting temperature that is lower than a melting temperature of the plurality of structural components.
Applicants also claim an array comprising a plurality of sub-centimeter, self-assembled enclosing structures, wherein the array further comprises a substrate, wherein the plurality of sub-centimeter and self-assembled structures are attached to the substrate, wherein the plurality of sub-centimeter, self-assembled structures are attached to the substrate, wherein each of the plurality of sub-centimeter, self-assembled structures have an open end for receiving 
The Teachings of the Cited Art
Gracias ‘310 discloses nanoscale or microscale microcontainers for encapsulation and delivery of materials or substances, such as cells, drugs, gels, and polymers, with subsequent release of the materials in situ, the containers fabricated by methods comprising self-folding of two-dimensional precursor faces into three-dimensional containers, wherein the surfaces of the microcontainer can have nano/microscale perforations, wherein the surfaces and hinges of the container may be made of any combination of metals and/or polymers (see Abstract), wherein the two-dimensional faces of the containers are patterned with microscale perforations that allow control over perfusion and release of its contents to a surrounding medium (see ¶[0005]), wherein the perforations are created photolithographically, wherein the faces are fabricated from a polymer (see ¶[0006]), wherein the containers comprise a fillable center chamber containing a substance that can diffuse out of the container through the perforations, thus releasing the substance from the container, wherein the substance is a therapeutic agent, wherein the container is administered to a subject (id.), wherein the fabrication process comprises fabricating a multitude [an array] of two-dimensional faces, patterning the faces with perforations or pores using photolithography, patterning polymeric hinges on selected edges of the faces from materials that can be liquified, and liquefying the hinges between adjacent two-dimensional faces using heat to cause self-assembly of the structures (see ¶[0007]), wherein the containers may be in any polyhedral shape, such as a tetrahedron or a cube (see ¶[0029]), wherein the two-dimensional faces of the containers are fabricated from a polymer (see see ¶[0037), wherein the fillable central chambers of the containers can be filled with cells embedded in a gel such that the cells are released by immersing the containers in an appropriate solvent (see ¶[0041]), wherein the patterning of the faces is performed by photolithography (see ¶[0049], Ex. 1), wherein the two-dimensional faces may be fabricated in the shape of a square with an edge dimension of 200 nm (see ¶[0049], Ex. 1), wherein the hinge mask consisted of two kinds of hinges at two sizes, with wider hinges (50 x 160 µm) at the interfaces of adjacent faces, and narrower hinges (25 x 160 µm) at the edges of the faces such that the containers were permanently held together by solidified hinges at the edges (see ¶[0050]), wherein a large number of containers to be constructed in a single process run (see ¶[0055]), wherein the containers may be constructed with selectively sealed or perforated surfaces (see ¶[0056]), wherein a suspension of 5% agarose gel was micropipetted into a container, which gel adhered to the sides of the container thereby sealing the faces of the container (see ¶[0057]), and wherein it is possible to add electromechanical modules to the containers for remote activation, wireless communication, etc. (see ¶[0063]).  The reference does not expressly disclose containers with structural components comprising SU-8, or joint components comprising PCL, or “locking structures” on the edges of the panel faces, or containers formed at least partially from biodegradable materials, or structural components that are substantially transparent to visible light, or containers comprising a surface material, such as 
Bassik (2008) discloses a strategy for constructing complex three-dimensional patterned structures by patterning mechanical properties onto two-dimensional sheets of polymer thin films using photolithography, wherein the sheets comprise rigid segments, flexible stressed hinges, and hollow regions interconnected on a sacrificial substrate such that, when released from the substrate, the sheets self-assemble into interconnected structures (see p. 4760, 1st col., 1st para.), wherein patterned thin film structures are fabricated using a multi-step, photolithographic process (see FIG. 1, p. 4761), wherein predominantly polymeric structures were constructed from rigid segments [structural components] of SU-8, a negative photoresist material, and a low modulus polymer layer that was patterned to outline flexible hinges [joint components] using photolithographic processes (see p. 4762, 1st col., 2nd para.; see also FIG. 3A), wherein the rigid segments had lengths of from 40 – 140 µm (see p. 4761, 2nd col., 1st para.), wherein the pattern of hollow regions and the degree of hinge interconnectedness dictated the type of structure formed (see p. 4761, 2nd col., 2nd para.), wherein the structures can comprise a variety of materials, and can be used as optical and electromechanical components, as well as in applications for biomedical engineering (see p. 4762, 2nd col., 2nd para.), and wherein sheet patterns yield structures with hollow regions between the hinges (see p. 4762, 2nd col., 3rd para.).  
Leong (2007) discloses surface tension-driven self-folding patterned polyhedra, wherein the polyhedral were formed from photolithographically patterned templates that folded spontaneously upon liquefaction of hinges between adjacent faces (see Abstract), wherein the self-folding process is driven by surface tensions changes resulting from the liquefaction of the see p. 8748, 1st col., 1st para.), wherein the process comprises an initial step of patterning polyhedron faces [structural components] using conventional photolithography, which process makes possible the incorporation of any arbitrary pattern into the material of the faces (see p. 8748, 1st col., 2nd para.), wherein a second layer of photolithography was used to pattern the hinge templates with folding hinges and locking hinges [joint components/locking structures] (id.), wherein a template comprising six square faces, arranged in a cruciform, yielded a cubic container (id.), wherein the self-folding process was carried out a temperature in excess of the melting point of the hinge material (solder:  m.p. ~ 188° C) (id.), wherein the design of the 2D template determines the final shape and porosity of the polyhedra (see p. 8748, 1st col., last para.), wherein the lithographic layers were patterned with two types of hinges:  internal hinges between faces [joint components] and external hinges at the periphery of the faces [locking structures] (see p. 8748, 2nd col., 2nd para.; see also FIG. 1A), wherein locking hinges that had the same length but half the width of the folding hinges played a secondary role in the folding of the 2D template, functioning as a stabilizing stop, increasing fault tolerance in folding, and ensuring a final fold angle of 90°, such that the locking hinges increased the mechanical strength and sealed the edges of the polyhedra when two half-sized locking hinges fused and formed a single hinge containing the equivalent volume of a folding hinge, fusion between locking hinges occurring as a result of the minimization of interfacial free energy between the molten locking solder hinge on each face and the surrounding liquid so that, on cooling, the solder hinges solidified, and the polyhedral structure was locked into place (see p. 8748, 1st col., 1st para.), wherein simulations indicate that it should be possible to fold structures composed of almost any solid material with hinges composed of virtually any solid material (see p. 8750, 2nd col., 1st para.), see FIGS. 4, 5, p. 8750), wherein the process of patterning 2D templates is highly parallel such that approximately 1000 100-µm 2D panels in a cruciform layout can be packed onto a 3 in. silicon wafer substrate (see p. 8751, 1st col., 2nd para.), wherein hinge material volume was selected to ensure a sufficient overfold of the rigid panels so that the locking hinges could fuse, sealing the resulting cubes at the edges and corners (id.), and wherein the fabrication process provides a route to incorporate precisely engineered monodisperse porosity, transistors, sensors, and other information-processing devices on the polyhedra to create “smart particles” (see p. 8751, 2nd col., 2nd para.).
Randall (2007) discloses lithographic processes for the precise structuring of drug delivery devices, with the possibility of advanced functioning for imaging, sensing, telemetry and actuation, wherein the processes comprise lithographically patterning 2D templates with liquefiable hinges that spontaneously fold on heating into hollow polyhedral containers (see Abstract; see also FIG. 2A), wherein these self-assembly processes retain all of the advantages of conventional lithographic fabrication, while enabling 3D construction in a highly parallel and cost-effective manner (see p. 1549, 2nd col., 2nd para.), wherein lithographic processes ensure monodispersity and allow patterning in 3D (see p. 1550, 2nd col., 2nd para.), wherein the devices are produced at high numerical density on a silicon substrate (id.), wherein the structures can be fabricated with monodisperse porosity (see  FIG. 4, p. 1552), wherein 2D templates can be constructed using any material that can be lithographically patterned (see p. 1553, 1st col., 2nd para.), wherein finite element simulations show that the folding process is compatible with any hinge material that liquefies (see p. 1553, 1st col., 3rd para.), wherein solder-hinged containers require high temperatures to fold into 3D structures, so biological and temperature sensitive id.), wherein open faces of the structures may need to be sealed after fabrication with materials such as biocompatible gels (id.), wherein the devices can be further modified to integrate electronic and sensing components (see p. 1558, 2nd col., 3rd para.), and wherein, when polymeric materials are used as hinges, the devices disassembled, which process may be useful in certain applications of drug delivery requiring release of contents at predetermined periods of time (see p. 1558, 1st col., 4th para.; see also FIG. 12).
	Peng (2005) discloses the preparation of a series of segmented poly(ɛ-caprolactone) (PCL) polyurethanes, which materials demonstrated shape-memory behaviors associated with pre-melting of the crystals formed during deformation and fixation, wherein the lowest recovery temperature of the material could be optimized to a temperature range of 37 - 42° C, while retaining reasonable rigidity after shape recovery, a feature essential for medical implantations (see Abstract), wherein the shape memory behavior of polymers is usually based on glass transition and melting point temperatures (see p. 587, 1st col., 1st para.), wherein most shape memory polymers are non-biodegradable but, for medical implantations, shape memory polymers need to be both biodegradable and highly shape-recoverable, and to have a recovery temperature (RT) near the human body temperature, so that they would neither stay in the human body for a very long time, nor require a second surgery to be removed from the human body (see p. 587, 2nd col., 1st para.), wherein PCL comprises the soft segments/blocks of the polyurethane, which segments are highly crystalline at room temperature, leading to its shape memory properties (see p. 589, 2nd col., 2nd para.), wherein the shape memory is usually demonstrated by deforming a specimen at a temperature above Tm (melting temperature) or Tg Tm or Tg, and finally heating the deformed specimen to a temperature higher than Tm or Tg to examine the shape recovery performance (see p. 589, 2nd col., last para.), and wherein, when a deformation is made at a temperature 15 - 20° C below the Tm of the PCL phase, further deformation fixation is not necessary and the shape can be recovered completely (see p. 590, 1st col., 2nd para.). 
Application of the Cited Art to the Claims
	It would have been prima facie obvious at the time of the invention to fabricate nanoscale or microscale microcontainers for encapsulation and delivery of materials or substances, such as cells, drugs, and gels, with subsequent release of the materials in situ, the containers fabricated by methods comprising self-folding of two-dimensional precursor faces into three-dimensional containers, wherein the surfaces and hinges of the container may be made of any combination of metals and/or polymers (cf. claims 1, 22, 36), wherein the two-dimensional faces of the containers are patterned with microscale perforations that allow control over perfusion and release of its contents to a surrounding medium (cf. claims 18, 25, 26), wherein the faces are fabricated from a polymer (cf. claims 1, 22), wherein the fabrication process comprises fabricating a multitude [an array] (cf. claim 22) of two-dimensional faces on a substrate (cf. claim 23), patterning the faces with perforations or pores, patterning polymeric hinges on selected edges of the faces from materials that can be liquified, and liquefying the hinges between adjacent two-dimensional faces using heat to cause self-assembly of the structures (cf. claims 1, 22), wherein the containers are self-folding and self-assembling due to the hinges comprising a polymeric material that can be liquefied so that the surface tension of the liquid hinge material cf. claim 2), wherein the two-dimensional faces may be fabricated in the shape of a square with an edge dimension of 200 nm (cf. claims 6,7 ), wherein the hinge mask consisted of two kinds of hinges at two sizes, with wider hinges (50 x 160 µm) [joint components] at the interfaces of adjacent faces, and narrower hinges (25 x 160 µm) [locking structures] at the edges of the faces such that the containers were permanently held together by solidified hinges at the edges (cf. claims 1, 22), wherein a large number of containers can be constructed in a single process run (cf. claim 22), wherein a suspension of was loaded into a container, which gel adhered to the sides of the container (cf. claim 38), thereby sealing the faces of the container, wherein it is possible to add electromechanical modules to the containers for remote activation, wireless communication, etc. (cf. claim 21), as taught by Gracias ‘310, wherein predominantly polymeric structures were constructed from rigid segments [structural components] of SU-8, a negative photoresist material, which material, as evidenced by SU-8, is transparent to visible light, and a low modulus polymer layer that was patterned to outline flexible hinges [joint components] using photolithographic processes, as taught by Bassik (2008), wherein the lithographic layers were patterned with two types of hinges:  internal hinges between faces [joint components] and external hinges at the periphery of the faces [locking structures] (cf. claims 1, 22), wherein locking hinges that had the same length but half the width of the folding hinges played a secondary role in the folding of the 2D template, functioning as a stabilizing stop, increasing fault tolerance in folding, and ensuring a final fold angle of 90°, such that the locking hinges increased the mechanical strength and sealed the edges of the polyhedra when two half-sized locking hinges fused and formed a single hinge containing the equivalent volume of a cf. claims 1, 22), consistent with the teachings of Peng (2005), in place of the solder hinges as taught by Leong (2007).  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, with respect to use of SU-8 as a structural component by the express teachings of Randall (2007) to the effect that 2D templates can be constructed from any material that is capable of being photolithographically patterned (see p. 1553, 1st col., 2nd para.).  With respect to the material for joint components, one of ordinary skill in the art would be motivated to use PCL based on the teachings of Peng (2005) of the desirability of using biodegradable materials, such as PCL, for in vivo applications, and the specific properties of PCL responsible for its shape-memory behavior, which properties one of ordinary skill in the art would recognize render PCL a suitable, low melting material for joint components, as well as by the teachings of Randall (2008) to the effect that it is preferable to use lower melting materials for joints so that the temperatures use to trigger the phase change of the hinges is not destructive of biological materials.  
	With respect to the limitations recited in claims 1 and 22 directed to self-assembling containers comprising “locking structures,” the cited references do not expressly disclose structures characterized in that manner.  However, the Examiner notes that Leong (2007) discloses the use of “locking hinges” (external) at the periphery of the faces, in addition to “folding hinges” (internal) between adjacent faces, (see FIG. 1A), and that Gracias ‘310 discloses the patterning of two types of hinges, with wider hinges at the interfaces of adjacent faces, and see ¶[0050]).  It is the Examiner’s position that the “locking hinges” disclosed by Leong (2007) and the narrow hinges on the edges of faces of the containers correspond to the “locking structures” as recited in claims 1 and 22, particularly in light of the express teachings of Leong (2007) to the effect that locking hinges sealed the edges of self-assembled polyhedra when two half-sized locking hinges fused and formed a single hinge that, on cooling, solidified, locked the polyhedra structures into place (see p. 8748, 1st col., 1st para.).
	With respect to claim 38, which claim recites a limitation directed to the material of the joints having a melting temperature lower than the melting temperature of the locking structures, the Examiner notes that the cited references do not expressly disclose such temperature differential between locking hinges and folding hinges.  However, it is the Examiner’s position that adjustment of the composition of PCL hinge material, consistent with the teachings of Peng (2005), by controlling the molecular weight of the soft PCL segments of a block copolymer, as well as the relative amounts of soft and hard blocks within the copolymer, to read on the limitations at question, amount to nothing more than the optimization of a results-effective variable,  the exercise of which is well with the expertise of one of ordinary skill in the appropriate art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 2, 4, 6 – 8, 10, 11, 13 – 16, 18 – 36, and 38 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments

NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  

CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619